                                   1   James J. Pisanelli, Esq., Bar No. 4027
                                       JJP@pisanellibice.com
                                   2   Debra L. Spinelli, Esq., Bar No. 9695
                                       DLS@pisanellibice.com
                                   3   M. Magali Mercera, Esq., Bar No. 11742
                                       MMM@pisanellibice.com
                                   4   PISANELLI BICE PLLC
                                       400 South 7th Street, Suite 300
                                   5   Las Vegas, Nevada 89101
                                       Telephone: 702.214.2100
                                   6   Facsimile: 702.214.2101

                                   7   Shea R. Haass, Esq. (Pro Hac Vice Admitted)
                                       shea.haass@nortonrosefulbright.com
                                   8   Robert L. Greeson, Esq. (Pro Hac Vice Admitted)
                                       robert.greeson@nortonrosefulbright.com
                                   9   Philip A. Tarpley, Esq. (Pro Hac Vice Admitted)
                                       philip.tarpley@nortonrosefulbright.com
                                  10   NORTON ROSE FULBRIGHT US LLP
                                       2200 Ross Avenue, Suite 3600
                                  11   Dallas, Texas 75201-7932
                                       Telephone: (214) 855-8000
                                  12
400 SOUTH 7TH STREET, SUITE 300




                                       Facsimile: (214) 855-8200
   LAS VEGAS, NEVADA 89101




                                  13   Attorneys for Plaintiffs ARB Labs Inc.
      PISANELLI BICE




                                       and ARB Labs USA Inc.
                                  14
                                                              IN THE UNITED STATES DISTRICT COURT
                                  15
                                                                    FOR THE DISTRICT OF NEVADA
                                  16
                                       ARB LABS INC.; ARB LABS USA INC.,                 CASE NO.: 2:19-cv-00116-JAD-BNW
                                  17
                                                             Plaintiffs,
                                  18
                                       v.                                                STIPULATION AND [PROPOSED]
                                  19                                                     ORDER FOR PERMANENT
                                       JUSTIN WOODARD,                                   INJUNCTION AND DISMISSAL
                                  20
                                                             Defendant.
                                  21
                                  22          Plaintiffs ARB Labs Inc. and ARB Labs USA Inc. (jointly, “ARB Labs” or “Plaintiffs”)

                                  23   and Defendant Justin Woodard (“Woodard” or “Defendant,” and together with ARB Labs, the

                                  24   “Parties”) hereby stipulate and agree to this Court's entry of a permanent injunction and dismissal

                                  25   of their respective claims as set forth in this Stipulation and Order for Permanent Injunction and

                                  26   Dismissal (the “Order”). The Parties further waive the entry of findings of fact and conclusions of

                                  27   law under Rules 52 and 65 of the Federal Rules of Civil Procedure, waive the right to appeal this

                                  28   Order, and agree to be bound by its terms, as follows:


                                       99584098.5                                 -1-
                                   1          1.       The Court has subject matter jurisdiction over this dispute pursuant to 28 U.S.C. §

                                   2   1331, the Federal Defend Trade Secrets Act (18 U.S.C. § 1836), the Federal Electronic
                                   3   Communications Privacy Act (18 U.S.C. §§ 2701, 2707), and the Federal Computer Fraud and
                                   4   Abuse Act (18 U.S.C. § 1030). The Court has supplemental jurisdiction over ARB Labs’ pendent
                                   5   state law claims pursuant to 28 U.S.C. § 1367(a) because they are so related to the claims in the
                                   6   suit within the Court’s original jurisdiction that they are part of the same case or controversy. The
                                   7   Court has personal jurisdiction over Woodard because he is a citizen and resident of the State of
                                   8   Nevada and regularly conducts business in Nevada.
                                   9          2.       Venue for this action is proper pursuant to 28 U.S.C. § 1391(b) because all or a
                                  10
                                       substantial part of the events or omissions giving rise to the claims occurred in the judicial district
                                  11
                                       for the United States District Court for the District of Nevada. Jurisdiction and venue are also
                                  12
400 SOUTH 7TH STREET, SUITE 300




                                       proper pursuant to Section 14 of the Employment Agreement between Woodard and ARB Labs
   LAS VEGAS, NEVADA 89101




                                  13
      PISANELLI BICE




                                       USA Inc., which provides that “[a]ny action or proceeding by either of the parties to enforce this
                                  14
                                       Agreement shall be brought only in a state or federal court located in the state of Nevada, county
                                  15
                                       of Clark. The parties hereby irrevocably submit to the exclusive jurisdiction of such courts and
                                  16
                                       waive the defense of inconvenient forum to the maintenance of any such action or proceeding in
                                  17
                                       such venue.”
                                  18
                                              3.       All substantive and procedural prerequisites to entry of this Agreed Permanent
                                  19
                                       Injunction, as well as its enforceability under and/or compliance with the Federal Rules of Civil
                                  20
                                       Procedure, including Rule 65 of the Federal Rules of Civil Procedure, have been met and/or are
                                  21
                                       hereby waived by the Parties.
                                  22
                                              4.       Effective September 27, 2016, ARB Labs USA Inc. hired Defendant Justin
                                  23
                                       Woodard (“Woodard”) as its Chief Executive Officer (“CEO”). ARB Labs Inc. also appointed
                                  24
                                       Woodard as its CEO effective September 27, 2016. As CEO of ARB Labs, Woodard had access
                                  25
                                       to the non-public, confidential, and proprietary trade secrets of both ARB Labs Inc. and ARB
                                  26
                                  27   Labs USA Inc.

                                  28

                                       99584098.5                                   -2-
                                   1          5.      On or about September 27, 2016, Woodard signed an Employment Agreement

                                   2   with ARB Labs USA Inc. (the “Employment Agreement”). The Employment Agreement, among
                                   3   other things, contains the following provisions:
                                   4                  a.     Section 6 Confidential Information. The Executive understands and
                                                             acknowledges that during the Employment Term, he will have access to
                                   5                         and learn about Confidential Information of the Company, ALI and their
                                   6                         respective affiliates.

                                   7                  b.     Section 6.1 Confidential Information Defined. (a) Definition. For purposes
                                                             of this Agreement, “Confidential Information” includes, but is not limited
                                   8                         to, all information not generally known to the public, in spoken, printed,
                                                             electronic or any other form or medium, relating directly or indirectly to:
                                   9                         business processes, practices, methods, policies, plans, publications,
                                                             documents, research, operations, services, strategies, techniques,
                                  10
                                                             agreements, contracts, terms of agreements, transactions, potential
                                  11                         transactions, negotiations, pending negotiations, know-how, trade secrets,
                                                             computer programs, computer software, applications, operating systems,
                                  12
400 SOUTH 7TH STREET, SUITE 300




                                                             software design, hardware design, web design, work-in-process, databases,
   LAS VEGAS, NEVADA 89101




                                                             manuals, records, articles, systems, material, sources of material, supplier
                                  13
      PISANELLI BICE




                                                             information, vendor information, financial information, results, accounting
                                  14                         information, accounting records, legal information, marketing information,
                                                             advertising information, pricing information, credit information, design
                                  15                         information, payroll information, staffing information, personnel
                                                             information, employee lists, supplier lists, vendor lists, developments,
                                  16                         reports, internal controls, security procedures, graphics, drawings, sketches,
                                                             market studies, sales information, revenue, costs, formulae, notes,
                                  17                         communications, algorithms, product plans, designs, styles, models, ideas,
                                  18                         audiovisual programs, inventions, unpublished patent applications, original
                                                             works of authorship, discoveries, experimental processes, experimental
                                  19                         results, specifications, customer information, customer lists, client
                                                             information, client lists, manufacturing information, factory lists,
                                  20                         distributor lists, and buyer lists of the Company or its business or any
                                                             existing or prospective customer, supplier, investor or other associated third
                                  21                         party, or of any other person or entity that has entrusted information to the
                                  22                         Company in confidence. The Executive understands that the above list is
                                                             not exhaustive, and that Confidential Information also includes other
                                  23                         information that is marked or otherwise identified as confidential or
                                                             proprietary, or that would otherwise appear to a reasonable person to be
                                  24                         confidential or proprietary in the context and circumstances in which the
                                                             information is known or used. The Executive understands and agrees that
                                  25                         Confidential Information includes information developed by him in the
                                  26                         course of his employment by the Company as if the Company furnished the
                                                             same Confidential Information to the Executive in the first instance.
                                  27                         Confidential Information shall not include information that is generally
                                                             available to and known by the public at the time of disclosure to the
                                  28                         Executive; provided that, such disclosure is through no direct or indirect

                                       99584098.5                                 -3-
                                   1                     fault of the Executive or person(s) acting on the Executive’s behalf. (b)
                                                         Disclosure and Use Restrictions. The Executive agrees and covenants: (i) to
                                   2                     treat all Confidential Information as strictly confidential; (ii) not to directly
                                                         or indirectly disclose, publish, communicate or make available Confidential
                                   3
                                                         Information, or allow it to be disclosed, published, communicated or made
                                   4                     available, in whole or part, to any entity or person whatsoever (including
                                                         other employees of the Company) not having a need to know and authority
                                   5                     to know and use the Confidential Information in connection with the
                                                         business of the Company and, in any event, not to anyone outside of the
                                   6                     direct employ of the Company except as required in the performance of the
                                                         Executive’s authorized employment duties to the Company or with the
                                   7
                                                         prior consent of the Company in each instance (and then, such disclosure
                                   8                     shall be made only within the limits and to the extent of such duties or
                                                         consent); and (iii) not to access or use any Confidential Information, and
                                   9                     not to copy any documents, records, files, media or other resources
                                                         containing any Confidential Information, or remove any such documents,
                                  10                     records, files, media or other resources from the premises or control of the
                                                         Company, except as required in the performance of the Executive’s
                                  11
                                                         authorized employment duties to the Company or with the prior consent of
                                  12                     the Company in each instance (and then, such disclosure shall be made
400 SOUTH 7TH STREET, SUITE 300




                                                         only within the limits and to the extent of such duties or consent). Nothing
   LAS VEGAS, NEVADA 89101




                                  13                     herein shall be construed to prevent disclosure of Confidential Information
      PISANELLI BICE




                                                         as may be required by applicable law or regulation, or pursuant to the valid
                                  14                     order of a court of competent jurisdiction or an authorized government
                                  15                     agency, provided that the disclosure does not exceed the extent of
                                                         disclosure required by such law, regulation or order and provided that the
                                  16                     Executive shall promptly provide written notice to the Company of such
                                                         proposed or actual disclosure and the Executive takes into account the
                                  17                     reasonable requests of the Company in relation to the content of such
                                                         notice. The Executive understands and acknowledges that his obligation
                                  18                     under this Agreement with regard to any particular Confidential
                                  19                     Information shall commence immediately upon the Executive first having
                                                         access to such Confidential Information (whether before or after be begins
                                  20                     employment by the Company) and shall continue during and after his
                                                         employment by the Company until such time as such Confidential
                                  21                     Information has become public knowledge other than as a result of the
                                                         Executive’s breach of this Agreement or breach by those acting in concert
                                  22                     with the Executive or on the Executive’s behalf. The Executive understands
                                  23                     and agrees that the Confidential Information is and shall at all times remain
                                                         the property of the Company and/or ALI.
                                  24
                                                    c.   Section 10 Intellectual Property. The Executive understands, acknowledges
                                  25                     and agrees that Intellectual Property is exclusively owned by the Company.
                                                         For the purposes of this Agreement, “Intellectual Property” means any or
                                  26                     all of the following and all common law and statutory rights in, arising out
                                  27                     of, or associated therewith: (a) inventions (whether patentable or
                                                         unpatentable and whether or not reduced to practice), all improvements
                                  28                     thereto, all patents, patent applications, and patent disclosures, together

                                       99584098.5                             -4-
                                   1                     with all reissuances, continuations, continuations-in-part, revisions,
                                                         extensions, and re-examinations relating thereto; (b) trademarks, service
                                   2                     marks, trade dress, logos, designs, trade names, brand names and corporate
                                                         names, and all goodwill associated therewith, together with all translations,
                                   3
                                                         adaptations, derivations, and combinations, applications, registrations, and
                                   4                     renewals relating thereto, together with all rights under licenses, registered
                                                         user agreements, technology transfer agreements and other agreements or
                                   5                     instruments relating to any of the foregoing; (c)     copyrightable works,
                                                         all copyrights, and all applications, registrations, and renewals relating
                                   6                     thereto;        (d) mask works and all applications, registrations, renewals
                                                         in connection therewith; (e) trade secrets and confidential business
                                   7
                                                         information (including ideas, research and development, know-how,
                                   8                     formulas, compositions, manufacturing and production processes and
                                                         techniques, technical data, designs, drawings, specifications, customer and
                                   9                     supplier lists, pricing and cost information, and business and marketing
                                                         plans and proposals); (f) computer software (including all data and related
                                  10                     documentation); (g) advertising and promotional materials; (h) other
                                                         proprietary rights, domain names, email addresses, telephone numbers,
                                  11
                                                         social media identifications and tags; (i) engineering procedures and other
                                  12                     industrial property and designs (including applications for any of these),
400 SOUTH 7TH STREET, SUITE 300




                                                         environmental technology and biotechnology, integrated circuit
   LAS VEGAS, NEVADA 89101




                                  13                     topographics; and      (j) copies and tangible embodiments of the foregoing
      PISANELLI BICE




                                                         (in whatever form or medium) and any registrations and applications for
                                  14                     registration of any of the foregoing. The Executive understands,
                                  15                     acknowledges and agrees all of the work product or deliverables produced
                                                         or developed by the Executive during the course of the Executive’s
                                  16                     employment with the Company, either alone or in conjunction with others,
                                                         including, without limitation, all Intellectual Property, all technology of
                                  17                     any nature whatsoever, all notes, records, drawings, designs, inventions,
                                                         improvements, developments, discoveries, trade secrets, and patentable or
                                  18                     copyrightable material which relate, directly or indirectly, to the Company,
                                  19                     including any derivative works of any of the foregoing, is the sole and
                                                         exclusive property of the Company.
                                  20
                                                    d.   Section 11 Remedies. In the event of a breach or threatened breach by the
                                  21                     Executive of Section 6, 7, 8, 9, or 10 of this Agreement, the Executive
                                                         hereby consents and agrees that the Company shall be entitled to seek, in
                                  22                     addition to other available remedies, a temporary or permanent injunction
                                                         or other equitable relief against such breach or threatened breach from any
                                  23
                                                         court of competent jurisdiction, without the necessity of showing any actual
                                  24                     damages or that money damages would not afford an adequate remedy, and
                                                         without the necessity of posting any bond or other security. The
                                  25                     aforementioned equitable relief shall be in addition to, not in lieu of, legal
                                                         remedies, monetary damages or other available forms of relief.
                                  26
                                                    e.   Section 12 Return of Company Property. Upon (a) voluntary or involuntary
                                  27
                                                         termination of the Executive’s employment or (b) the Company’s request at
                                  28                     any time during the Executive’s employment, the Executive shall (i)

                                       99584098.5                             -5-
                                   1                        provide or return to the Company any and all Company property, including
                                                            keys, key cards, access cards, identification cards, security devices,
                                   2                        employer credit cards, network access devices, computers, cell phones,
                                                            smartphones, equipment, manuals, reports, files, books, compilations, work
                                   3
                                                            product, e-mail messages, recordings, tapes, disks, thumb drives or other
                                   4                        removable information storage devices, hard drives, and data and all
                                                            Company documents and materials belonging to the Company and stored
                                   5                        in any fashion, including but not limited to those that constitute or contain
                                                            any Confidential Information or Intellectual Property, that are in the
                                   6                        possession or control of the Executive, whether they were provided to the
                                                            Executive by the Company or any of its business associates or created by
                                   7
                                                            the Executive in connection with his employment by the Company; and (ii)
                                   8                        delete or destroy all copies of any such documents and materials not
                                                            returned to the Company that remain in the Executive’s possession or
                                   9                        control, including those stored on any non-Company devices, networks,
                                                            storage locations and media in the Executive’s possession or control.
                                  10
                                                     f.     As used herein, the term “Executive” shall mean Justin Woodard.
                                  11
                                                     g.     As used herein, the term “Company” shall mean ARB Labs USA Inc.
                                  12
400 SOUTH 7TH STREET, SUITE 300
   LAS VEGAS, NEVADA 89101




                                  13                 h.     As used herein, the term “Employment Term” shall mean the period during
      PISANELLI BICE




                                                            which the Executive is employed by the Company.
                                  14
                                                     i.     As used herein, the term “ALI” shall mean ARB Labs Inc.
                                  15
                                                     j.     As used herein, the term “Person” shall mean any firm, company,
                                  16                        corporation, partnership, association, venture, business, person or entity.
                                  17          6.     Woodard voluntarily resigned his position as CEO of ARB Labs USA Inc.
                                  18   effective September 28, 2018. After his resignation from ARB Labs, Woodard retained a
                                  19
                                       Microsoft Surface Pro laptop that was used by Woodard for business as well as personal purposes
                                  20
                                       during his employment with ARB Labs, including business purposes related to ARB Labs’
                                  21
                                       ChipVue product and associated information (the “Laptop”). The Laptop was originally
                                  22
                                       purchased on Woodard’s personal credit card because it replaced Woodard’s personal laptop, but
                                  23
                                       was reimbursed in full by ARB Labs during Woodard’s employment with ARB Labs. After his
                                  24
                                       resignation, Woodard accused ARB Labs of breaching his Employment Agreement and
                                  25
                                       threatened to file a declaratory action if ARB Labs did not sign a mutual release of all claims
                                  26
                                       under the Employment Agreement, including claims under Sections 6, 8, 10 and 12 of the
                                  27
                                       Employment Agreement. On January 15, 2019, Woodard sent an email to ARB Labs stating, in
                                  28

                                       99584098.5                               -6-
                                   1   part, “I am writing you today requesting that you sign off on the release that my attorney

                                   2   forwarded on 12/13/18. With the arrival of the New Year/Q1, I am going to start pursuing
                                   3   employment opportunities and would like to memorialize our separation in the form of the
                                   4   attached agreement.” ARB Labs declined to sign the release and demanded that Woodard return
                                   5   the Laptop.
                                   6          7.        ARB Labs operates in the bet recognition area of the table game industry. ARB
                                   7   Labs is the creator and owner of “ChipVue,” a proprietary 3D optical bet recognition solution for
                                   8   casinos and other locations that offer table gaming opportunities. ARB Labs’ ChipVue technology
                                   9   relies on non-public, confidential, proprietary, and trade secret software and hardware systems.
                                  10
                                              8.        ARB Labs’ non-public, confidential, proprietary, and trade secret software and
                                  11
                                       hardware systems related to ChipVue are, without limitation, the designs of the hardware
                                  12
400 SOUTH 7TH STREET, SUITE 300




                                       components (camera angles, illumination, and fit), the process by which ChipVue “learns” casino
   LAS VEGAS, NEVADA 89101




                                  13
      PISANELLI BICE




                                       gaming chips, the software flow related to supervised learning, and a custom machine learning
                                  14
                                       algorithm which contains a lengthy list of proprietary sequences and approaches to mathematical
                                  15
                                       transformations which turn the data gathered by ChipVue’s cameras and sensors into learnable
                                  16
                                       and scalable analytical data.
                                  17
                                              9.        ARB Labs derives competitive advantage and economic value from its non-public,
                                  18
                                       confidential, proprietary, and trade secret software and hardware systems related to ChipVue.
                                  19
                                       ARB Labs has invested time and resources developing its non-public, confidential, proprietary,
                                  20
                                       and trade secret software and hardware systems related to ChipVue, and has expended reasonable
                                  21
                                       efforts to maintain the confidentiality of that information from unauthorized use, disclosure, or
                                  22
                                       dissemination.
                                  23
                                              10.       Any use, disclosure, or dissemination of ARB Labs’ non-public, confidential,
                                  24
                                       proprietary, and trade secret software and hardware systems related to ChipVue, by Woodard, his
                                  25
                                       agents and all persons in active concert or participation with him will cause immediate and
                                  26
                                  27   irreparable injury and harm to ARB Labs.

                                  28

                                       99584098.5                                 -7-
                                   1          11.     Based on the stipulation of the Parties, the Court finds that the elements for

                                   2   permanent injunctive relief have been met and that this Order should be GRANTED and
                                   3   ENTERED.
                                   4          12.     Accordingly, the Court HEREBY ORDERS, ADJUDGES, and DECREES as
                                   5   follows:
                                   6                  a.      Justin Woodard understands, agrees, and STIPULATES that: (i) ARB
                                                              Labs’ Confidential Information 1 is strictly confidential and the sole and
                                   7
                                                              exclusive property of ARB Labs; (ii) ARB Labs’ Intellectual Property 2 is
                                   8                          the sole and exclusive property of ARB Labs; (iii) all of the work product
                                                              or deliverables produced or developed by Justin Woodard during the course
                                   9                          of his employment with ARB Labs, either alone or in conjunction with
                                                              others, including, without limitation, all Intellectual Property, all
                                  10                          technology of any nature whatsoever, all notes, records, drawings, designs,
                                                              inventions, improvements, developments, discoveries, trade secrets, and
                                  11
                                                              patentable or copyrightable material which relate, directly or indirectly, to
                                  12                          ARB Labs or ChipVue, including any derivative works of any of the
400 SOUTH 7TH STREET, SUITE 300




                                                              foregoing, are the sole and exclusive property of ARB Labs; (iv) ARB Labs
   LAS VEGAS, NEVADA 89101




                                  13                          is the creator and owner of “ChipVue,” a proprietary 3D optical bet
      PISANELLI BICE




                                                              recognition solution for casinos and other locations that offer table gaming
                                  14                          opportunities, which relies on non-public, confidential, proprietary, and
                                                              trade secret: (a) hardware systems that include, without limitation, the
                                  15
                                                              designs of the hardware components (camera angles, illumination, and fit);
                                  16                          and (b) software systems that include, without limitation: (1) the process by
                                                              which ChipVue “learns” casino gaming chips; (2) ChipVue’s software flow
                                  17                          related to supervised learning; and (3) ChipVue’s custom machine learning
                                                              algorithm which contains a lengthy list of proprietary sequences and
                                  18                          approaches to mathematical transformations which turn the data gathered
                                  19                          by ChipVue’s cameras and sensors into learnable and scalable analytical
                                                              data; and (v) the Employment Agreement is valid and enforceable
                                  20                          according to its terms and that he waives any and all objections to the
                                                              validity and enforceability of the Employment Agreement against him.
                                  21
                                                      b.      Justin Woodard, his agents, and all persons in active concert or
                                  22                          participation with him who receive actual notice of this order, whether
                                                              acting directly or indirectly, are HEREBY ORDERED to: (i) treat all
                                  23
                                  24   1
                                         As used herein, “Confidential Information” is defined as set forth in Paragraph 5.b of this Order.
                                       For the purposes of this Order, the definition of “Confidential Information” expressly includes,
                                  25   without limitation, all software and hardware systems relating to “ChipVue” as that term is
                                       referenced in Paragraphs 7, 8, 9, 12(a), 12(b), and 12(e).
                                  26
                                       2
                                         As used herein, “Intellectual Property” is defined as set forth in Paragraph 5.c of this Order. For
                                  27   the purposes of this Order, the definition of “Intellectual Property” expressly includes, without
                                       limitation, all software and hardware systems relating to “ChipVue” as that term is referenced in
                                  28   Paragraphs 7, 8, 9, 12(a), 12(b), and 12(e).

                                       99584098.5                                  -8-
                                   1                     ARB Labs’ Confidential Information as strictly confidential and the sole
                                                         and exclusive property of ARB Labs; (ii) treat all ARB Labs’ Intellectual
                                   2                     Property as strictly confidential and the sole and exclusive property of ARB
                                                         Labs; (iii) treat all of the work product or deliverables produced or
                                   3
                                                         developed by Justin Woodard during the course of his employment with
                                   4                     ARB Labs, either alone or in conjunction with others, including, without
                                                         limitation, all Intellectual Property, all technology of any nature
                                   5                     whatsoever, all notes, records, drawings, designs, inventions,
                                                         improvements, developments, discoveries, trade secrets, and patentable or
                                   6                     copyrightable material which relate, directly or indirectly, to ARB Labs or
                                                         ChipVue, including any derivative works of any of the foregoing, as strictly
                                   7
                                                         confidential and the sole and exclusive property of ARB Labs; and (iv)
                                   8                     treat as strictly confidential and the sole and exclusive property of ARB
                                                         Labs the ARB Labs’ ChipVue product and associated information,
                                   9                     including without limitation: the designs of ChipVue’s hardware
                                                         components (camera angles, illumination, and fit), the process by which
                                  10                     ChipVue “learns” casino gaming chips, ChipVue’s software flow related to
                                                         supervised learning, ChipVue’s custom machine learning algorithm which
                                  11
                                                         contains a lengthy list of proprietary sequences and approaches to
                                  12                     mathematical transformations which turn the data gathered by ChipVue’s
400 SOUTH 7TH STREET, SUITE 300




                                                         cameras and sensors into learnable and scalable analytical data, and all
   LAS VEGAS, NEVADA 89101




                                  13                     other software and hardware aspects of ARB Labs’ ChipVue product.
      PISANELLI BICE




                                  14                c.   Justin Woodard, his agents, and all persons in active concert or
                                                         participation with him who receive actual notice of this order, whether
                                  15
                                                         acting directly or indirectly, are HEREBY ORDERED to, on or before ten
                                  16                     (10) days after receiving this Order: (i) return to ARB Labs any of ARB
                                                         Labs’ Confidential Information, ARB Labs’ Intellectual Property, and/or
                                  17                     information or data related to ChipVue; (ii) destroy, delete, or purge from
                                                         any non-returnable device or location any of ARB Labs’ Confidential
                                  18                     Information, ARB Labs’ Intellectual Property, and/or information or data
                                                         related to ChipVue; and (iii) Woodard shall confirm to ARB Labs in
                                  19
                                                         writing under oath and penalty of perjury that the requirements in this
                                  20                     Paragraph 12(c) of this Order have been complied with in full.

                                  21                d.   Justin Woodard, his agents and all persons in active concert or participation
                                                         with him who receive actual notice of this order, whether acting directly or
                                  22                     indirectly, are RESTRAINED AND ENJOINED from: (i) directly or
                                                         indirectly possessing, accessing, copying, or acquiring any ARB Labs’
                                  23                     Confidential Information or Intellectual Property, in whole or in part, or
                                  24                     facilitating or allowing ARB Labs’ Confidential Information or Intellectual
                                                         Property to be possessed, accessed, copied, or acquired, in whole or in part,
                                  25                     by any entity or person whatsoever; (ii) directly or indirectly using any
                                                         ARB Labs’ Confidential Information or Intellectual Property, in whole or
                                  26                     part, or facilitating or allowing ARB Labs’ Confidential Information or
                                                         Intellectual Property to be used, in whole or in part, by any entity or person
                                  27
                                                         whatsoever; and (iii) directly or indirectly communicating, publishing,
                                  28                     disclosing, disseminating, or making available ARB Labs’ Confidential

                                       99584098.5                             -9-
                                   1                      Information or Intellectual Property, in whole or part, or facilitating or
                                                          allowing ARB Labs’ Confidential Information or Intellectual Property to be
                                   2                      communicated, published, disclosed, disseminated, or made available, in
                                                          whole or part, to any entity or person whatsoever. The prohibitions
                                   3
                                                          contained in this provision include, without limitation, a prohibition against
                                   4                      Justin Woodard possessing, accessing, copying, using, communicating,
                                                          publishing, disclosing, disseminating, or making available: (a) any ARB
                                   5                      Labs’ e-mails, documents, files, or media of any kind or character that he
                                                          had access to during his employment with ARB Labs; or (b) any ARB
                                   6                      Labs’ e-mails, documents, files, or media of any kind or character that he
                                                          had access to after his employment with ARB Labs ended either through
                                   7
                                                          his ARB Labs’ e-mail account (justin@arblabs.com), the Laptop, or any
                                   8                      other source.

                                   9                e.    Justin Woodard, his agents and all persons in active concert or participation
                                                          with him who receive actual notice of this order, whether acting directly or
                                  10                      indirectly, are RESTRAINED AND ENJOINED from taking any action
                                                          on ARB Labs’ ChipVue product and associated information, including, but
                                  11                      not limited to: (i) directly or indirectly possessing, accessing, copying,
                                  12                      acquiring, using, communicating, publishing, disclosing, or disseminating
400 SOUTH 7TH STREET, SUITE 300




                                                          any non-public aspect of ARB Labs’ ChipVue product and associated
   LAS VEGAS, NEVADA 89101




                                  13                      information, in whole or in part; and (ii) directly or indirectly facilitating or
      PISANELLI BICE




                                                          allowing any entity or person to possess, access, copy, acquire, use,
                                  14                      communicate, publish, disclose, or disseminate any non-public aspect of
                                                          ARB Labs’ ChipVue product and associated information, in whole or in
                                  15
                                                          part. For the purposes of this provision, the non-public aspects of ARB
                                  16                      Labs’ ChipVue product and associated information, include, without
                                                          limitation: the designs of ChipVue’s hardware components (camera angles,
                                  17                      illumination, and fit), the process by which ChipVue “learns” casino
                                                          gaming chips, ChipVue’s software flow related to supervised learning,
                                  18                      ChipVue’s custom machine learning algorithm which contains a lengthy
                                                          list of proprietary sequences and approaches to mathematical
                                  19
                                                          transformations which turn the data gathered by ChipVue’s cameras and
                                  20                      sensors into learnable and scalable analytical data, and all other software
                                                          and hardware aspects of ARB Labs’ ChipVue product.
                                  21
                                                    f.    It is HEREBY ORDERED that ARB Labs shall have the exclusive right
                                  22                      of ownership and possession over the Laptop and that ARB Labs shall,
                                                          within thirty (30) days of the date of this Order, at ARB Labs’ sole option
                                  23                      and election either: (i) take all measures necessary to destroy, delete, or
                                  24                      purge in its entirety any and all data that resides on the Laptop and mail the
                                                          Laptop to Woodard (at his last known address) who shall thereafter have
                                  25                      the exclusive right of ownership and possession over the Laptop; or (ii)
                                                          mail a new Microsoft Surface Pro laptop with the same specifications as
                                  26                      the Laptop to Woodard’s last known address.
                                  27         13.    With regard to the dismissal of this action, IT IS FURTHER ORDERED that:
                                  28

                                       99584098.5                              - 10 -
                                   1                  a.      All claims made by Plaintiffs for any form of relief are dismissed without
                                                              prejudice.
                                   2
                                                      b.      All counterclaims made by Defendant Justin Woodard for any form of
                                   3                          relief are dismissed with prejudice.
                                   4
                                                      c.      All costs of court shall be taxed against the party incurring such costs.
                                   5
                                              14.     IT IS FURTHER ORDERED that, unless otherwise noted herein, the terms of
                                   6
                                       this Order shall remain in force until the end of time.
                                   7
                                              15.     IT IS FURTHER ORDERED that this Court shall retain jurisdiction of this
                                   8
                                       matter for purposes of construction, modification, and enforcement of this Order.
                                   9
                                              16.     IT IS FURTHER ORDERED that because this Order is agreed by the Parties,
                                  10
                                  11   this Order shall be effective immediately without the need for Plaintiffs to post any bond or

                                  12   security.
400 SOUTH 7TH STREET, SUITE 300
   LAS VEGAS, NEVADA 89101




                                              17.   The Clerk of Court is directed to CLOSE THIS CASE.
                                  13
      PISANELLI BICE




                                  14          IT IS SO ORDERED.

                                  15          DATED:          _________________.

                                  16
                                  17                                                __________________________________________
                                                                                    UNITED STATES DISTRICT JUDGE
                                  18                                                THE UNITED STATES DISTRICT COURT
                                                                                    FOR THE DISTRICT OF NEVADA
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28

                                       99584098.5                                  - 11 -
                                   1   AGREED TO IN SUBSTANCE AND
                                       FORM:
                                   2
                                   3   ALVERSON TAYLOR & SANDERS         NORTON ROSE FULBRIGHT US LLP
                                       .
                                   4
                                   5   By:/s/ Adam R. Knecht             By:/s/ Shea R. Haass
                                          KURT R. BONDS, ESQ                Shea R. Haass (Pro Hac Vice admitted)
                                   6      Nevada Bar #6228                  Robert L. Greeson (Pro Hac Vice admitted)
                                          ADAM R. KNECHT, ESQ               Philip A. Tarpley (Pro Hac Vice admitted)
                                   7      Nevada Bar No. 13166              2200 Ross Avenue, Suite 3600
                                          6605 Grand Montecito Parkway      Dallas, Texas 75201-7932
                                   8      Suite 200
                                          Las Vegas, NV 89149            PISANELLI BICE PLLC
                                   9      (702) 384-7000
                                          efile@alversontaylor.com            James J. Pisanelli, Esq., Bar No. 4027
                                  10                                          Debra L. Spinelli, Esq., Bar No. 9695
                                       Attorneys for Defendant Justin         M. Magali Mercera, Esq., Bar No. 11742
                                  11   Woodard                                400 South 7th Street, Suite 300
                                                                              Las Vegas, NV 89101
                                  12
400 SOUTH 7TH STREET, SUITE 300
   LAS VEGAS, NEVADA 89101




                                                                         Attorneys for Plaintiffs ARB Labs Inc.
                                  13                                     and ARB Labs USA Inc.
      PISANELLI BICE




                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28

                                       99584098.5                        - 12 -
